Citation Nr: 0927972	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in correspondence received in June 2009, 
the Veteran appears to appeal a November 2004 denial of a 
claim for hypertension.  The Board refers this issue to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in January 
2004.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In this case, the Veteran has asserted that his service 
connection for diabetes mellitus was improperly given a 20 
percent rating and should be increased.  The Veteran was 
granted service connection in April 2004.  The RO's decision 
was based on a showing that the Veteran had verified service 
on the ground in Vietnam and a diagnosis of diabetes mellitus 
which required medication in 2003.  Current records in the 
Veteran's claims file show that the Veteran's diabetes 
mellitus is controlled by the use of oral hypoglycemic agents 
and a restricted diet.  The Veteran has asserted that his 
diabetes additionally requires that his activities be 
regulated.  The Veteran's private physician stated in a 
September 2003 correspondence that the Veteran had fatigue, 
elevated lipids and elevated triglycerides as a result of his 
non-insulin dependant diabetes mellitus and that the 
Veteran's activity was restricted due to diabetes and 
fatigue.  Further, in a notice of disagreement dated May 
2004, the Veteran stated that he disagreed with the decision 
to grant him a 20 percent disability rating as he was advised 
by Dr. F.L. to refrain from strenuous activities.  

In a VA examination dated April 2009, the Veteran reported 
that he had never been hospitalized for uncontrolled diabetes 
or hypoglycemic episodes and he denied having ever 
experienced a hypoglycemic episode.  The Veteran further 
reported that his diabetes had restricted his activity and 
reduced his energy level in general.  Additionally, the 
examiner noted that the Veteran could walk between half a 
mile and a mile without shortness of breath or anginal chest 
pain.  In his examination notes, the VA examiner stated that 
the impairment caused by the Veteran's diabetes mellitus was 
best described as that due to use of oral hypoglycemic agent 
and a restricted diet.  

The Veteran indicated in August 2002 and September 2007 
authorization and consent to release information forms that 
he received treatment from the VA Western New York Healthcare 
system in Niagara Falls, New York. VA treatment records are 
not associated with the claims file.  During his April 2009 
VA medical examination, he provided the name of the VA 
physician who was his diabetes mellitus health care provider.  
Consequently, the Board finds that a remand is necessary to 
obtain the VA treatment records. See Bell v. Derwinski, 2 
Vet. App. 611 (1992)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's VA treatment records at the 
Western New York Healthcare System in 
Niagara Falls and associate those records 
with his claims file.  If records cannot 
be obtained, a notation to that effect 
should be inserted in the file

2.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of any 
additional medical care providers, VA 
and/or non-VA, who treated him pertinent 
to the issue on appeal.  After he has 
signed the appropriate releases, records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




